CLIFFORD, Justice.
Plaintiff Tracey Corbeau appeals from a judgment of the Superior Court, Cumberland County, dismissing her complaint under M.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief could be granted. The sole issue raised by this appeal is whether Maine should recognize as a cause of action the claim of a minor child for loss of parental consortium as a result of injury to a parent. We affirm the judgment of the Superior Court.
Tracey Corbeau is the mother of Joshua Corbeau, a minor child. In her complaint brought on behalf of her son, plaintiff alleges that Joshua’s natural father, Bradley Blake, was seriously injured while a passenger in a motor vehicle negligently operated by the defendant Steven Morse. The complaint further alleges that as a proximate result of defendant’s negligence, Joshua has been deprived of the society and companionship of his father. Defendant’s motion to dismiss was granted by the Superior Court.
In Durepo v. Fishman, 533 A.2d 264, 264 (Me.1987), decided today, we refused to recognize in Maine a minor child’s “independent right of action for loss of parental consortium against a third person who negligently causes physical injury to his [parent].”
The issue in this case is identical to that presented in Durepo, and we affirm the judgment of the Superior Court for the compelling reasons stated therein.
The entry is:
Judgment affirmed.
McKUSICK, C.J., and ROBERTS, WATHEN and SCOLNIK, JJ., concurring.